453 F.2d 1373
UNITED STATES of America, Plaintiff-Appellee,v.Daniel Wayne BATES, Defendant-Appellant.
No. 71-1549 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 23, 1971.

Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1,2


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, 431 F.2d 409, Part I (5th Cir. 1970)


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)


2
 On appeal, defendant complains of admission of improper lineup identification evidence.  In view of the overwhelming other evidence of identification, any error was harmless.  All other asserted errors relate to his claim that he was "morally insane."  The issues assert that the government failed to prove sanity, that his motion for a judgment of acquittal should have been granted, and that the jury could not have found him sane under the court's instruction applying the test laid down in Blake v. United States, 407 F.2d 908 (5th Cir. 1969)